ORDER
This case came before us on March 8, 1983, for oral argument pursuant to an order directed to the state to show cause why the appeal should not be summarily granted. After hearing the arguments of counsel and examining the memoranda filed, we are of the opinion that the justice of the Family Court erred in imposing a sentence of confinement upon Thomas for a period of one year for violation of a one-month suspended sentence. The trial justice was confined to the imposition of a sentence for this violation no greater than the thirty-day sentence which had previously been imposed and suspended.
*274For the reasons stated, the sentence of the Family Court is hereby vacated and the matter is remanded to the Family Court for further proceedings consistent with this order.